Exhibit 10.1

 

EarthLink, Inc.

Board of Directors Compensation Plan

Effective February 2008

 

1.               Retainer

a.               Each independent director receives a $35,000 annual retainer,
paid semi-annually in advance ($17,500 following January Board meeting and
$17,500 following July Board meeting).

b.              The Lead Director receives an additional $20,000 annual
retainer, paid semi-annually in advance ($10,000 following the January Board
meeting and $10,000 following the July Board meeting).

c.               The Leadership and Compensation Committee chair, the Corporate
Governance and Nominating Committee chair and the Finance Committee chair each
receive an additional $10,000 annual retainer, paid semi-annually in advance
($5,000 following January Board meeting and $5,000 following July Board
meeting).

d.              The Audit Committee chair receives an additional $20,000 annual
retainer, paid semi-annually in advance ($10,000 following January Board meeting
and $10,000 following July Board meeting).

e.               An independent director designated to serve on the Board of
Helio Inc. receives an additional $60,000 annual retainer, paid semi-annually in
advance ($30,000 following January Board meeting and $30,000 following
July Board meeting).

 

2.               Meeting fees

a.               Each independent director is paid $1,000 for each full Board
meeting and Committee meeting he or she attends in person and $500 for each full
Board meeting and Committee meeting he or she attends telephonically.

b.              An independent director designated to serve on the Board of
Helio Inc. is paid $1,000 for each full Helio Inc. Board and Committee meeting
he or she attends in person and $500 for each full Helio Inc. Board and
Committee meeting he or she attends telephonically.

 

3.               Stock Options

a.               Independent directors receive an initial option grant of 15,000
options when they join the Board.  These options vest over four years.

b.              Additionally, independent directors receive an annual option
grant of 10,000 options on the first business day of January of each year. 
These also vest over four years.

 

4.               Restricted Stock Units

a.               Each independent director receives a grant of Restricted Stock
Units valued at $30,000 annually (on the date of the July Board meeting). 

 

--------------------------------------------------------------------------------


 

Restricted Stock Units will vest over four years, and upon vesting may be
received in shares of stock or may be deferred into a deferred compensation
plan.

i.      Note:  Each RSU is equal to one share of EarthLink stock.  Upon vesting,
the RSUs may be received in shares of stock (in which case the recipient has
taxable income equal to the value of the shares received on the date of
vesting), or may be deferred into a deferred compensation plan where they
continue to be equal to shares of EarthLink stock but where receipt and taxation
may be deferred to later dates.

 

5.               Stock Appreciation Rights

a.               An independent director designated to serve on the Board of
Helio Inc. receives a Stock Appreciation Right when he or she joins the Helio
Inc. Board.  This Stock Appreciation Right provides for a cash payment from
EarthLink to the independent director based on the increase in value of 100,000
shares of Helio Inc. common stock over the period set forth in the Stock
Appreciation Right.  This Stock Appreciation Right vests over four years.

 

6.               Meeting expenses

a.               EarthLink reimburses directors for their expenses incurred in
attending Board of Directors and Committee meetings.

 

7.               Education expenses

 

a.               EarthLink will pay up to $4,000 per year for program fees and
associated travel expenses for each director to participate in one or more
additional relevant director education programs.  In selecting director
education programs, directors should consider general Board governance and
specific Committee focus.

b.              Unused amounts will not carry over from year to year.

 

--------------------------------------------------------------------------------